Filed 7/21/14 In re A.K. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re A.K., a Person Coming Under the
Juvenile Court Law.

SAN BERNARDINO COUNTY
CHILDREN AND FAMILY SERVICES,                                            E059653

         Plaintiff and Respondent,                                       (Super.Ct.No. J249507)

v.                                                                       OPINION

G.K.,

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Lily Sinfield,

Judge. Affirmed.

         Liana Serobian, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Jean-Rene Basle, County Counsel, Kristina M. Robb and Adam E. Ebright,

Deputy County Counsels, for Plaintiff and Respondent.




                                                             1
       G.K. (mother) is the mother of A.K. (child), born in April 2013. Mother is also

the mother of the child’s two older half-siblings, who were ages five and three on the date

of the challenged orders and who were declared dependent children prior to the child’s

birth. Mother appeals from the juvenile court’s jurisdictional and dispositional findings

of September 11, 2013. Specifically, mother argues: (1) the jurisdictional findings are

not supported by substantial evidence; (2) the court erred when it denied reunification

services to mother; and (3) the notice sent to the Native American tribes was prejudicially

deficient under the Indian Child Welfare Act of 1978 (ICWA) 25 United States Code,

section 1901 et seq. As discussed below, we reject mother’s arguments and affirm each

of the challenged orders.

                                FACTS AND PROCEDURE

       Detention—May 2013

       In April 2013, mother gave birth to the child in a hotel room and did not alert

medical or other authorities about the child’s birth. Mother did not seek medical

assistance for the birth, or for the child afterward, because she had an open dependency

case regarding the child’s siblings,1 and feared the child would be removed from her.


       1 The child’s siblings, then ages three and one, were detained in Los Angeles
County in January of 2012 while mother was incarcerated for assault with a deadly
weapon on the father of one of the children. Mother failed to make appropriate
provisions for the siblings’ care in that she left them with her own mother (maternal
grandmother), who was homeless and lived with the siblings in a vehicle. Although the
maternal grandmother fed the children and took them to day care, and although they
appeared to be bonded with her, personnel responding to a concerned citizen’s report
found the children to be extremely dirty. The car in which they were living had a broken
rear window and smelled strongly of urine. In addition, the maternal grandmother
                                                                 [footnote continued on next page]


                                             2
The child’s existence came to the attention of Children and Family Services (CFS) on

May 19, 2013, after San Bernardino County Sheriff’s deputies investigating a report of

possible methamphetamine arrested mother on an outstanding warrant for making

criminal threats against a CPS worker or foster parent. Deputies told the responding

social worker that mother was known to law enforcement from previous arrests for

violent offenses, and that she was often aggressive and combative. The social worker

noted that mother appeared to be “agitated, combative and was crying” and that she was

cursing and “throw[ing] herself around her cell.” Mother had asked to leave the child

with her current boyfriend, the father of another of her children, but he did not pass a

background check. Mother signed a voluntary release of custody for the child. The child

was immediately detained and placed in a foster home near her half-siblings.

       Mother’s prior child welfare history began in Hawaii in 2008 when the oldest

sibling was an infant. A general neglect referral was generated because mother was

having mental health issues and made statements that she could not care for that sibling.

The family moved to California shortly thereafter. In 2009 and 2010, nine referrals were

generated for physical abuse, general neglect and emotional abuse. Only one of the

referrals was substantiated.




presented with apparent mental health issues and was extremely uncooperative and
evasive. Mother received reunification services but failed to make sufficient progress on
her case plan. Specifically, mother failed to seek treatment for her mental health issues
and never completed the ordered psychiatric evaluation. On September 11, 2013, the
same day as the orders challenged here, the juvenile court terminated services as to the
siblings and set a Welfare and Institutions Code section 366.26 hearing.


                                             3
       Juvenile Dependency Petition—Welfare and Institutions Code Section 3002

       On May 21, 2013, CFS filed a section 300 petition alleging, as to mother: (1)

failure to protect (§ 300, subd. (b)) in that she has a substance abuse problem, mental

health issues and an extensive criminal history that negatively impact her ability to care

for the child, she engages in domestic violence, and she did not seek appropriate medical

care for the child at birth or since that time; (2) no provision for support (§ 300, subd. (g))

in that she was incarcerated and was unable to make arrangements for the child’s care;

and (3) abuse of sibling (§ 300, subd. (j)) in that the child’s two siblings were currently

dependents of the juvenile court for failure to protect.

       On May 22, 2013, the juvenile court ordered the child detained.

       Jurisdiction and Disposition—September 2013

       In the report prepared for the jurisdiction and disposition hearing and filed on June

10, 2013, CFS asked that the allegations under subdivision (g)—no provision for

support—be dismissed because mother was no longer in custody. CFS asked for

reunification services for mother, but that they be denied for the child’s father.

       On July 17, 2013, CFS filed a form CFS 6.7 “Additional Information to the

Court,” in which it described mother’s visit with the child and her siblings. Mother

inappropriately attempted to discuss the case with the children, including telling the

infant child that she had been “stolen” from mother “for no reason.” When requested to



       2 All section references are to the Welfare and Institutions Code unless otherwise
indicated.


                                              4
redirect her comments, mother escalated and the visit was terminated. Mother initially

grabbed the children and said “you are not taking them” before eventually allowing the

children to leave. Security had to escort mother out of the building and police were

called, but they arrived after mother left.

       On September 11, 2013, CFS filed another form CFS 6.7. CFS changed its

recommendation to reunification services for the child’s father, but no reunification

services for mother. The change regarding mother was caused by the CFS

recommendation that services for the siblings be terminated because of mother’s lack of

progress in the reunification plan for the siblings. CFS also asked that mother’s visits

with the child be halted because of mother’s erratic and threatening behavior in

conjunction with the visits, which on one occasion resulted in police responding and

mother being put on a psychiatric hold.

       Just before the child’s jurisdiction and disposition hearing on September 11, 2013,

the juvenile court held the section 366.22 hearing for the child’s siblings. After hearing

argument from all parties, the court terminated mother’s reunification services regarding

the child’s siblings and set a section 366.26 permanent plan hearing for January 9, 2014.

       The court then proceeded immediately to the jurisdiction and disposition hearing

for the child. After hearing argument from each party, the court found true the

allegations in the section 300 petition regarding failure to protect (subd. (b)) and abuse of

sibling (subd. (j)). At the motion of CFS, the court dismissed the allegations that mother

had made no provision for support of the child (subd. (g)). Regarding disposition, the

court offered father six months of reunification services. The court did not offer


                                              5
reunification services to mother under section 361.5, subdivision (b)(10) because mother

had failed to reunify with the siblings. The court also offered mother no visits with the

child because of her history of threatening the foster family.

       This appeal followed.

                                       DISCUSSION

       1. Substantial Evidence of Jurisdictional Findings

       Mother argues substantial evidence does not support the court’s findings of

jurisdiction over the child, either under subdivision (b)—failure to protect—or

subdivision (j)—abuse of sibling.

       The petitioner in a dependency proceeding must prove by a preponderance of

evidence that the child who is the subject of the petition comes under the juvenile court’s

jurisdiction. (In re Shelley J. (1998) 68 Cal. App. 4th 322, 329, superseded by statute on

other grounds as stated in In re Christopher C. (2010) 182 Cal. App. 4th 73, 82.) We

review jurisdictional findings under the substantial evidence standard. (In re E.B. (2010)

184 Cal. App. 4th 568, 574; In re A.S. (2011) 202 Cal. App. 4th 237, 244.) Under this

standard, we determine whether there is any substantial evidence, contradicted or

uncontradicted, which supports the conclusion of the trier of fact. (In re Tracy Z. (1987)

195 Cal. App. 3d 107, 113.) All evidentiary conflicts are resolved in favor of the

respondent, and where more than one inference can reasonably be deduced from the

facts, we cannot substitute our own deductions for those of the trier of fact. (In re John

V. (1992) 5 Cal. App. 4th 1201, 1212.)




                                             6
       To acquire jurisdiction under subdivision (b) of section 300, the juvenile court was

obliged to find that the child “has suffered, or there is a substantial risk that [he] will

suffer, serious physical harm or illness, as a result” of specified forms of parental

neglect, including substance abuse, physical abuse, and failure to protect the child. (In re

Savannah M. (2005) 131 Cal. App. 4th 1387, 1394.) Here, the juvenile court made

findings against Mother that the child was placed at a substantial risk of harm by Mother

because her substance abuse problem, mental health issues, and extensive criminal

history negatively impact her ability to care for the child, because she engages in

domestic violence, and because she did not seek appropriate medical care for the child at

birth or since that time. We focus on the evidence of mother’s mental health issues that

negatively impact her ability to care for the child, because the record is replete with

instances supporting the juvenile court’s jurisdictional findings.

       Mother specifically argues that the record contains no evidence that the child was

harmed or at risk of harm in mother’s care because of any mental illness. We agree that

the child was not actually harmed during the month in which she was in mother’s care,

but conclude that mother’s undiagnosed and untreated mental health issues did put the

child at risk of harm, and therefore substantial evidence supports the juvenile court’s

jurisdictional findings. For example, after an interview with the social worker on June 3,

2013, mother confronted a supervisor in the parking lot of the CFS building. Mother

“became verbally aggressive to the point of running up to a supervisor outside of the CFS

building screaming and calling the supervisor a “‘fucking bitch.’” After screaming at the

supervisor . . . the mother proceeded to run back over to her significant other and


                                               7
physically assault him.” The social worker also reported that mother has a history of

threatening to kill CFS workers, service providers, and foster parents. On March 26,

2013, sheriff’s deputies were called when mother threatened staff at a reunification

services provider. Mother said she was going to “‘blow up Lutheran Social Services,

DOVES [a women’s shelter], and Child Protective Services.’” The mother also

threatened to kill the foster parents who were caring for the child’s siblings. This led the

social worker to conclude in the jurisdiction/disposition report of June 12, 2013 that “The

mother’s behavior is concerning and serve[s] a potential risk to [the child].”

       In addition, mother’s erratic and aggressive behavior caused the social worker to

file the form 6.7 “Additional Information to the Court” on September 11, 2013,

mentioned above, in which it recommended that mere visitation with mother be found

detrimental “due to the mother’s erratic behavior before, during and after visitation.

Since the last hearing, there have been several incidents including the mother threatening

to use violence such as getting an assault rifle and holding people hostage if she does not

regain custody of her children. This incident led to the police responding and the mother

to be placed in a psychiatric hold. During visitations the mother often makes

inappropriate comments which lead to her behavior escalating when she is asked to cease

commenting on the case in the children’s presence.”

       We also note that mother had a substantiated report of emotional abuse regarding

the child’s oldest sibling in 2009, further negating her argument that any mental health

issues are not likely to impact the child directly.




                                               8
       These facts together constitute substantial evidence to support the juvenile court’s

jurisdictional findings that the child was at risk of harm in mother’s care because of her

mental illness.

       2. Denial of Reunification Services

       Mother argues the court erred in denying her reunification services, in that: (1)

substantial evidence does not support the court’s conclusion that mother failed to make

reasonable efforts to alleviate the risk under section 361.5, subdivision (b)(10); and (2)

regardless of whether mother made reasonable efforts, it was in the child’s best interest to

offer mother reunification services under section 361.5, subdivision (c).

       “There is a presumption in dependency cases that parents will receive

reunification services. [Citation.] Section 361.5, subdivision (a) directs the juvenile

court to order services whenever a child is removed from the custody of his or her parent

unless the case is within the enumerated exceptions in section 361.5 subdivision (b).

[Citation.] Section 361.5, subdivision (b) is a legislative acknowledgement ‘that it may

be fruitless to provide reunification services under certain circumstances.’ [Citation.]”

(Cheryl P. v. Superior Court (2006) 139 Cal. App. 4th 87, 95-96 (Cheryl P.); see also

Renee J. v. Superior Court (2001) 26 Cal. 4th 735, 744 (Renee J.), superseded by statute

on other grounds as stated in In re Angelique C. (2003) 113 Cal. App. 4th 509, 518, &

In re Allison J. (2010) 190 Cal. App. 4th 1106, 1113; In re Baby Boy H. (1998) 63
Cal. App. 4th 470, 478.) “Once it is determined one of the situations outlined in

subdivision (b) applies, the general rule favoring reunification is replaced by a legislative




                                              9
assumption that offering services would be an unwise use of governmental resources.

[Citation.]” (In re Baby Boy H., at p. 478.)

       Section 361.5, subdivision (b), lists the circumstances where reunification services

need not be provided. As relevant here, the circumstances include where the juvenile

court previously has terminated reunification services for a sibling or half sibling

(§ 361.5, subd. (b)(10)).

       We review the juvenile court’s order denying reunification services under section

361.5, subdivision (b), for substantial evidence. (Cheryl P., supra, 139 Cal.App.4th at

p. 96.) When determining whether substantial evidence is present, we do not resolve

conflicts in the evidence, pass on the credibility of witnesses, or determine where the

preponderance of the evidence lies. (Elijah R. v. Superior Court (1998) 66 Cal. App. 4th
965, 969.) We merely determine if there is any substantial evidence, contradicted or not,

which will support the conclusion of the trier of fact. (Ibid.) Substantial evidence is

reasonable, credible evidence of solid value such that a reasonable trier of fact could

make the findings challenged. (In re Brian M. (2000) 82 Cal. App. 4th 1398, 1401.) The

burden is on the petitioner to show the evidence is insufficient to support the juvenile

court’s findings. (In re Geoffrey G. (1979) 98 Cal. App. 3d 412, 420.)

       Section 361.5, subdivision (b)(10), allows a court to deny services if it finds, by

clear and convincing evidence “[t]hat the court ordered termination of reunification

services for any siblings or half siblings of the child because the parent or guardian failed

to reunify with the sibling or half sibling after the sibling or half sibling had been

removed from that parent or guardian pursuant to Section 361 and that parent or guardian


                                               10
is the same parent or guardian . . . and that, according to the findings of the court, this

parent or guardian has not subsequently made a reasonable effort to treat the problems

that led to removal of the sibling or half sibling of that child from that parent or

guardian.”

       A final opportunity for reunification services is provided in section 361.5,

subdivision (c), which allows the juvenile court to order services even where bypass is

otherwise warranted, if doing so is in the child’s best interest. Subdivision (c) thus states,

in relevant part: “The court shall not order reunification for a parent or guardian

described in paragraph . . . (10) . . . of subdivision (b) unless the court finds, by clear and

convincing evidence, that reunification is in the best interest of the child.” (§ 361.5,

subd. (c).) “The burden is on the parent to change that assumption and show that

reunification would serve the best interests of the child.” (In re William B. (2008) 163
Cal. App. 4th 1220, 1227.)

       Section 361.5, subdivision (b)(10), contemplates a two-prong inquiry: (1) whether

the parent previously failed to reunify with the dependent child’s sibling or half sibling;

and (2) whether the parent “subsequently made a reasonable effort to treat the problems

that led to removal of the sibling or half sibling . . . .” (§ 361.5, subd. (b)(10).) Mother

disputes only the second prong here. That “clause in the statute provides a means of

mitigating an otherwise harsh rule that would allow the court to deny services simply on

a finding that services had been terminated as to an earlier child when the parent had in

fact, in the meantime, worked toward correcting the underlying problems.” (In re

Harmony B. (2005) 125 Cal. App. 4th 831, 842 [Fourth Dist., Div. Two].)


                                              11
          In applying that part of the statute, case law instructs, “the ‘reasonable effort to

treat’ standard” of subdivision (b)(10) “is not synonymous with ‘cure.’” (Renee J.,

supra, 96 Cal.App.4th at p. 1464.) Thus, for example, the “mere fact that [Mother] had

not entirely abolished her drug problem would not preclude the court from determining

that she had made reasonable efforts to treat it.” (Ibid.) Rather, the statute provides a

“‘parent who has worked toward correcting his or her problems an opportunity to have

that fact taken into consideration in subsequent proceedings.’ [Citation.]” (K.C. v.

Superior Court (2010) 182 Cal. App. 4th 1388, 1393.) According to the court in Cheryl

P., the focus is on effort, not progress: the provision is meant “to ensure that

lackadaisical or half-hearted efforts would not be deemed adequate rather than to

additionally require a certain level of progress.” (Cheryl P., supra, 139 Cal.App.4th at

p. 99.)

          A. Substantial Evidence that Mother Did Not Make Reasonable Efforts

          Here, mother first contends substantial evidence does not support the juvenile

court’s conclusion that mother failed to make reasonable efforts to alleviate the

conditions that caused CPS to remove the child’s siblings from her care in 2012. The

child’s siblings were detained in January of 2012 because mother was incarcerated on

assault and domestic violence charges and failed to make an appropriate plan for their

care. Mother left the siblings with her homeless and mentally ill mother, who caused the

siblings to be neglected.

          Although mother did participate somewhat in reunification services, she did not

complete her case plan or complete a psychiatric evaluation and continued the behavior


                                                 12
that was the cause of the sibling’s dependency—aggressive and violent criminal behavior

that resulted in her being incarcerated and unable to make an appropriate plan for her

children. For example, in May 2013, when this child was initially detained, deputies told

the responding social worker that mother was known to law enforcement from previous

arrests for violent offenses, and that she was often aggressive and combative. On June 3,

2013, as described above, mother was verbally aggressive with a CFS supervisor and

then ran over to her significant other and physically assaulted him. More recently,

mother continued this behavior in “several incidents,” as described above, “before, during

and after visitation” by threatening violence if she does not regain custody of her

children. The last incident led to a police response and to mother being placed on a

psychiatric hold. In fact, mother was again incarcerated at the time of the challenged

orders.

          Based on these numerous incidents, and despite mother’s participation in portions

of her case plan, we cannot say that mother made reasonable efforts to alleviate the

conditions—mother’s aggressive and violent criminal behavior resulting from mental

illness and resulting in her inability to care for the children—that caused CPS to remove

the child’s siblings from her in 2012.

          B. The Child’s Best Interests Under Section 361.5, Subdivision (c).

          Mother argues that the court should have exercised its discretion to find that

reunification services would be in the child’s best interest because the juvenile court

offered reunification services to the child’s father and giving mother a similar opportunity

to reunify would not delay the child’s permanency.


                                               13
       However, although it was mother’s burden to establish that it would be in the

child’s best interest to offer her reunification services despite the court’s findings under

subdivision (b)(10), she provided no evidence on this point and the record does not

indicate that it would have been in the child’s best interest. Even though offering

services to mother would not delay the proceedings, the record does not establish that the

juvenile court exceeded the bounds of reason when it denied services. First, mother had

already received about 18 months of services for the child’s siblings, had not completed

the case plan and had made minimal if any progress in curtailing her combative and

violent behavior, as described above. Second, mother’s irrational behavior often took

place before, during and after visits, and mother was often inappropriate with the child

and her siblings during visits. Third, mother’s behavior in conjunction with visits led

CFS to ask that mother’s visits with the child be discontinued altogether because

mother’s behavior made the visits detrimental to the child. Fourth, the child was

removed from mother as an infant, and there is no indication in the record of a significant

mother-child bond that would make it in the child’s best interest to continue visits and

reunification services despite mother’s previous failure to curtail her aggressive and

criminal behavior. For these reasons, mother has not established that the juvenile court

abused its discretion when it found reunification services to mother would not be in the

child’s best interest.

       3. ICWA

       Mother argues CFS failed to give adequate notice under the ICWA because the

notice omitted the maternal grandmother’s tribal affiliation, her correct legal name, and


                                              14
several aliases. As discussed below, we find no prejudicial error. This is because: (1)

grandmother did not provide any information regarding her tribal affiliation; and (2) it

appears from the record that the child’s Native American heritage derives from her

maternal grandfather, and so any error in not providing the noticed tribes with each of the

maternal grandmother’s possible legal names and aliases was harmless.

       The ICWA was enacted “to protect the best interests of Indian children and to

promote the stability and security of Indian tribes and families . . . .” (25 U.S.C.A.

§ 1902.) “The ICWA presumes it is in the best interests of the child to retain tribal

ties and cultural heritage and in the interest of the tribe to preserve its future

generations . . . .” (In re Desiree F. (2000) 83 Cal. App. 4th 460, 469.) To this

end, section 1911 of the U.S.C.A. allows a tribe to intervene in state court dependency

proceedings. (25 U.S.C.A. § 1911(c).)

       Notice of the proceedings is required to be sent whenever it is known or there is

reason to know that an Indian child is involved. (25 U.S.C.A. § 1912(a); Welf. & Inst.

Code, § 224.2, subd. (a); see In re Desiree F., supra, 83 Cal.App.4th at p. 469.) Notice

serves a twofold purpose: “(1) it enables the tribe to investigate and determine whether

the minor is an Indian child; and (2) it advises the tribe of the pending proceedings and its

right to intervene or assume tribal jurisdiction.” (Id. at p. 470.)

       In addition to the child’s name and date and place of birth, if known, the notice is

required to include the “name of the Indian tribe in which the child is a member or may

be eligible for membership, if known.” (§ 224.2, subd. (a)(5)(B).) The notice is also

required to contain “[a]ll names known of the Indian child’s biological parents,


                                               15
grandparents, and great-grandparents, . . . as well as their current and former addresses,

birthdates, places of birth and death, tribal enrollment numbers, and any other identifying

information, if known.” (§ 224.2, subd. (a)(5)(C); see also 25 C.F.R. § 23.11.)

       Juvenile courts and child protective agencies have “‘an affirmative and continuing

duty’” to inquire whether a dependent child is or may be an Indian child. (In re H.B.

(2008) 161 Cal. App. 4th 115, 121; § 224.3; Cal. Rules of Court, rule 5.481.) As soon as

practicable, the social worker is required to interview the child’s parents, extended family

members, the Indian custodian, if any, and any other person who can reasonably be

expected to have information concerning the child’s membership status or eligibility.

(§ 224.3, subd. (c); In re Shane G. (2008) 166 Cal. App. 4th 1532, 1539; Cal. Rules of

Court, rule 5.481(a)(4).) “Notice is meaningless if no information or insufficient

information is presented to the tribe.” (In re S.M. (2004) 118 Cal. App. 4th 1108, 1116.)

“The juvenile court must determine whether proper notice was given under ICWA and

whether ICWA applies to the proceedings. [Citation.] We review the trial court’s

findings for substantial evidence. [Citation.]” (In re E.W. (2009) 170 Cal. App. 4th 396,

403-404.)

       Here, the form ICWA-010(A) “Indian Child Inquiry Attachment” for the child,

dated May 20, 2013, the box is checked indicating the child “is or may be a member of or

eligible for membership in a tribe” and the name of the tribe typed in is “Cherokee.” The

detention report, also dated May 20, 2013, states that “The Indian Child Welfare Act does

or may apply” and lists the tribe as “Cherokee.” The detention report also states

“[mother] stated that she does have Native American ancestry and claimed the Cherokee


                                             16
tribe from Oklahoma.” On May 22, 2013, mother completed the form ICWA-020

“Parental Notification of Indian Status,” on which she checked the box next to “I may

have Indian ancestry” and handwrote the name of the tribe as “Cherokee.” At the

detention hearing held on May 22, 2013, mother identified “Cherokee” as her Native

American heritage and, when asked whether “there is any other tribe other than

Cherokee”, she replied “Not for this child, no. Not that I know of.” We note that mother

gave the name of her father, not her mother, as a person to whom the social worker could

inquire regarding the child’s Indian ancestry. On June 13, 2013, the child’s father filed a

form ICW2A-020 with the court indicating he had no Indian ancestry. This is substantial

evidence that any Indian ancestry for the child would be through the maternal grandfather

rather than maternal grandmother.

       On July 15, 2013, the court filed a form ICWA-030 “Notice of Child Custody

Proceeding for Indian Child” that was dated June 19, 2013. The notice was sent to the

child’s father, the Cherokee Nation, the Eastern Band of Cherokee Indians, the United

Keetoowah Band of Cherokee, the Sacramento Bureau of Indian Affairs, and the

Secretary of the Interior. Each of the three tribes responded that the child was not an

Indian child.

       Under “Tribe or band, and location” for maternal grandmother, the ICWA notice

says “No information available.” Although mother asserts that maternal grandmother had

claimed Cherokee heritage and that this information was in the possession of CFS, we

agree with CFS that no such claim by grandmother regarding her own heritage appears in

the record. Therefore, CFS did not err in this respect.


                                            17
       Mother also argues the notice was deficient regarding the maternal grandmother’s

information because it gave an incorrect legal name, and omitted “the names she was

known as.” “Both the federal regulation and section 224.2, subdivision (a), require the

social services agency to provide as much information as is known concerning the child’s

direct lineal ancestors . . . including maiden, married former names or aliases . . . .

[Citation.]” (In re Cheyanne F. (2008) 164 Cal. App. 4th 571, 575, fn. 3.) The notice

listed the maternal grandmother’s name as “Christine Knight.” In the status review report

dated June 7, 2013, the maternal grandmother’s name is listed as “Christine Knight

(AKA: Ann Masley, Christing Sandra Knight, Julie Christine Masley, and Ann Julie

Masley.” This is taken from the February 14, 2012 Jurisdiction/Disposition report from

Los Angeles County regarding the dependency of the child’s two siblings.3 The Los

Angeles County detention report dated 1/20/2012, says “On 01-17-12, CSW met with

MGM who identified herself as Christine Knight but stated that her legal name is Sandra

Christine Knight” and then lists the aliases listed above. On another page identifying the

maternal grandmother as the person from whom the siblings were removed, the report

shows her name as “Ann Julian Masley.” At the detention hearing on May 22, 2013,

mother’s counsel identified the maternal grandmother as “Christine Knight.” At the

hearing held on September 11, 2013, the maternal grandmother identified herself to the

court in the following manner: “Kristy Knight, my legal name is Kristy Knight (phonetic


       3  The record in this appeal does not contain the February 14, 2012
Jurisdiction/Disposition report from Los Angeles County. The record does contain the
January 20, 2012 detention report and an addendum.


                                              18
spelling).” Because CFS did not include all known iterations of the maternal

grandmother’s name, including several aliases and two potential legal names, the notice

was deficient under 25 Code of Federal Regulations, section 23.11, subdivision (d)(3).

However, we agree with CFS that this error was harmless because the record indicates

any Native American heritage was through the maternal grandfather, not the maternal

grandmother. Under In re Cheyanne F., supra, 164 Cal. App. 4th 571, 576-577, omission

of information about non-Indian relatives is not necessarily prejudicial, unless such

information about the non-Indian relatives is relevant to a tribe’s determination regarding

the child’s eligibility. We see no such indication here that such information is relevant to

determining the child’s eligibility for tribal membership, and so find the omission to be

harmless. Mother has failed to establish prejudicial error.

                                       DISPOSITION

       The juvenile court’s orders are affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                RAMIREZ
                                                                                        P. J.


We concur:

MILLER
                          J.

RICHLI
                          J.




                                             19